TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00239-CV





Sylvia L. Beckey, Appellant


v.


Cenlar Federal Savings Bank, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 223,019, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





PER CURIAM


		Appellee has filed a motion to dismiss this appeal for want of jurisdiction.  The
motion is granted.  Tex. R. App. P. 60(a).
	The appeal is dismissed for want of jurisdiction.



Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed for Want of Jurisdiction on Appellee's Motion
Filed:  July 12, 1995
Do Not Publish